COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-359-CV

SAMUEL MICHAEL SCHILDKRAUT                                       APPELLANT

                                       V.

SARAH BESHARA, MATTHEW BESHARA,                                  APPELLEES
AND WILLIAM B. SHORT, JR.

                                   ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                   ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     On February 23, 2009, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App.

P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the

court within ten days a response showing grounds for continuing the appeal.

See Tex. R. App. P. 42.3. We have not received any response.



     1
         … See Tex. R. App. P. 47.4.
     Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).




                                              PER CURIAM




PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: March 19, 2009




                                     2